Citation Nr: 1516153	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  05-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to higher disability ratings for chondromalacia patella of the right knee, status-post total knee replacement, rated as 20 percent disabling prior to April 1, 2009; as 100 percent disabling from April 1, 2009, to June 1, 2010; as 30 percent disabling from June 1, 2010, to April 1, 2013; as 100 percent disabling from April 1, 2013, to June 1, 2014; and as 30 percent disabling thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee scar.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to February 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, the RO issued a rating decision in September 2009 in which the Veteran was awarded a total rating for her right knee disorder, effective from April 1, 2009, to June 1, 2010, and a rating of 30 percent thereafter.  The RO issued an additional rating decision in February 2014 in which the Veteran was awarded a second total rating for her right knee disorder, effective from April 1, 2013, to June 1, 2014, and a rating of 30 percent thereafter.  In addition, the RO issued a rating decision in July 2014 in which it granted a separate compensable rating for a right knee scar and assigned a 10 percent disability rating.  (As the 100 percent ratings assigned from April 1, 2009, to June 1, 2010, and from April 1, 2013, to June 1, 2014, represent the highest rating available for those time periods, the Board will not disturb the rating for the Veteran's right knee disorder for those periods.)

The Board remanded the case most recently in September 2013 to obtain records of the Veteran's right knee surgery, provide the Veteran with a new VA examination, and then re-adjudicate the claims.  The agency of original jurisdiction (AOJ) obtained the identified records and scheduled the Veteran for a VA examination that was conducted in July 2014; the AOJ then issued a supplemental statement of the case (SSOC) in July 2014 in which it addressed the Veteran's claims.  Thus, as to the issues decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In August 2007, the Veteran testified before a Veterans Law Judge who has since left the Board's employ.  In response to the Veteran's request, she was provided a new hearing with the undersigned Veterans Law Judge at a hearing at the RO in June 2013.  Transcripts of both hearings have been associated with the Veteran's claims file.  

The decision below addresses the Veteran's claims for increased ratings for her service-connected right knee disorder and right knee scar.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  For the period prior to April 1, 2009, the Veteran's chondromalacia patella of the right knee was manifested by subjective complaints of pain, fatigue, weakness, lack of endurance, and swelling; objective findings reflect pain, swelling, slight instability, and motion limited to no worse than 5 degrees of extension and 75 degrees of flexion.

2.  The Veteran underwent right total knee replacement surgery in April 2009 and again in April 2013; she has been assigned total disability ratings for chondromalacia patella of the right knee, status-post total knee replacement, from April 1, 2009, to June 1, 2010, and from April 1, 2013, to June 1, 2014.

3.  For the periods from June 1, 2010, to April 1, 2013, and from June 1, 2014, to the present, the Veteran's chondromalacia patella of the right knee, status-post total knee replacement, has been manifested by complaints of pain, weakened movement, fatigability, pain, and swelling amounting to intermediate degrees of residual weakness, pain, and limitation of motion; no ankylosis or impairment of the tibia or fibula has been shown, and range of motion has been limited to no worse than 10 degrees of extension. 

4.  The Veteran has one right knee scar, which is tender to palpation and measures 19 centimeters in length; the scar is not ulcerated, adherent to the underlying tissue, deep, or unstable; and it does not cause any limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for the Veteran's service-connected chondromalacia patella of the right knee were not met prior to April 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

2.  The criteria for a disability rating higher than 30 percent for the Veteran's service-connected chondromalacia patella of the right knee, status-post total knee replacement, were not met for the period from June 1, 2010, to April 1, 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2014).

3.  The criteria for a disability rating higher than 30 percent for the Veteran's service-connected chondromalacia patella of the right knee, status-post total knee replacement, have not been met from June 1, 2014.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2014).

4.  The criteria for a rating in excess of 10 percent for a right knee scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.7, 4.27, 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through July 2004, September 2008, May 2009, and November 2013 notice letters, the Veteran received notice of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.

The Board also finds that the July 2004, September 2008, May 2009, and November 2013 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2004, September 2008, May 2009, and November 2013 notice letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the September 2008, May 2009, and November 2013 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records of post-service treatment the Veteran has received from both private and VA treatment providers have been associated with the claims file.  The Veteran also underwent VA examinations in August 2004, December 2006, and July 2014; reports of these examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and her representative have both submitted written argument in support of her claims and the Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2013.  Neither the Veteran nor her representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that her right knee disabilities have been more disabling than indicated by the assigned ratings.  She therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

A.  Right Knee Disorder

The relevant medical evidence consists of VA examinations conducted in August 2004, December 2006, and July 2014, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  At the August 2004 examination, the Veteran complained of pain and swelling in her right knee that had grown increasingly worse.  She stated that the pain made her unable to climb stairs and required her to wear a knee brace.  She was noted to have an antalgic gait, but no subluxation, locking, pain, or crepitus was found on examination.  Instability testing was slightly positive.  Range of motion of the knee was flexion to 110 degrees and extension to 0 degrees with pain at the endpoint of flexion.  Radiological study of the Veteran's knee revealed moderate osteoarthritic changes and joint effusion.  The examiner diagnosed the Veteran with right knee meniscus tear with degenerative joint disease and recommended that she avoid crawling, bending, and walking on uneven ground.  

Report of the December 2006 VA examination noted the Veteran's complaints of pain in her right knee as well as weakness, stiffness, swelling, giving way, locking, and lack of endurance.  Range-of-motion testing showed her to have flexion to 75 degrees without pain, with extension to 5 degrees without pain.  The examiner noted additional pain, fatigue, weakness, and lack of endurance on repetitive motion, but no additional limitation of motion was observed.  No instability was found.  The examiner noted that the Veteran reported using a cane or a motorized scooter to ambulate and that she could not stand for long periods of time without pain in the knee. 

Report of the July 2014 VA examination noted the Veteran's total right knee arthroplasty in April 2009, with revision in April 2013.  The Veteran reported that she continued to have difficulty with activities of daily living such as going up and down stairs.  She complained of constant swelling, for which she wore a compressive sleeve.  Physical examination found weakened movement, fatigability, pain, and swelling, but no instability or recurrent subluxation was found.  Range-of-motion testing found flexion to 100 degrees and extension to 10 degrees without pain on motion and no additional limitations on repetitive motion.  The examiner noted that the residuals of the Veteran's right total knee replacement were intermediate degrees of residual weakness, pain, or limitation of motion.  He stated that the Veteran should avoid kneeling or squatting and would benefit from frequent work breaks to avoid prolonged standing or walking.  The examiner concluded that, based on his examination, the Veteran "does not appear to have severe painful range of motion or weakness of the right knee."  

Records of the Veteran's ongoing treatment with private and VA treatment providers reflect that she has consistently sought treatment for her right knee problems in the years since this claim was filed.  She was seen on multiple occasions in 2004 for complaints of pain, crepitus, and swelling in her right knee, which she reported caused difficulty with climbing stairs and "getting around."  She was noted in May 2004 to have lateral patellar subluxation, as well as moderate osteoarthritis, joint effusion, and a meniscal tear.  On multiple occasions in 2004, the Veteran's range of motion was noted to be from 0 degrees of extension to 100 degrees of flexion with pain on motion.  At a December 2004 treatment visit, the Veteran again complained of knee pain; her range of motion at that time was full extension of 0 degrees, with flexion to 90 degrees.  She was noted at that time to be receiving injections in her knee to treat the pain.  Private treatment records from February 2013 reflect that the Veteran complained of intermittent pain and swelling; range of motion at that time was flexion to 10 degrees and extension to 80 degrees.  Similarly, in March 2013, the Veteran was evaluated for a revision of her right total knee replacement; at that time, she again complained of increasing right knee pain and stiffness making it hard to drive.  Range of motion at that time was extension to 10 degrees and flexion to 70 degrees; no instability was noted.  In addition to the medical evidence, the Veteran has submitted statements in support of her claim and testified before Veterans Law Judges in August 2007 and June 2013.  Each of these statements, as well as her testimony at both hearings, reflects complaints similar to those reported at the VA examinations.

Under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under rating criteria pertaining to limitation of motion of the knee, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5055 for total knee replacement, a 100 percent rating is warranted for one year following implantation of the prosthesis.  Following this one-year period, the minimum rating is 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Here, for the period prior to April 1, 2009, the medical evidence reflects that the Veteran complained of pain, weakness, stiffness, swelling, giving way, locking, and lack of endurance in her right knee.  Range-of-motion testing showed her to have flexion to no worse than 75 degrees without pain and extension to no worse than 5 degrees without pain in her right knee, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the Veteran's reported history of pain, swelling, and stiffness, and VA examiners have noted that she has to use a cane to ambulate.  The Board notes in particular that at the August 2004 VA examination, the Veteran was found to have slight instability and range of motion of flexion to 110 degrees and extension to 0 degrees with pain only at the endpoint of flexion.  Similarly, at the December 2006 VA examination, the Veteran was found to have range of motion from 5 to 75 degrees without pain; no instability was noted at that time.  In May 2004, the Veteran was found to have lateral patellar subluxation and range of motion from 0 degrees of extension to 90 degrees of flexion with pain on motion.  At a December 2004 treatment visit, the Veteran again complained of knee pain; her range of motion at that time was full extension of 0 degrees, with flexion to 90 degrees.

Upon review of the evidence, the Board does not find that the clinical evidence does not support a rating higher than 20 percent for the Veteran's chondromalacia patella of the right knee for the period prior to April 1, 2009.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's chondromalacia patella of the right knee was so disabling as to approximate the level of impairment required for the assignment of a compensable rating prior to April 1, 2009.  As for instability, the Board acknowledges that the Veteran was noted to have, at most, slight instability in the knee.  She had pain on motion in her right knee and limitation of flexion to no worse than 75 degrees and extension to no worse than 5 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

As noted above, for the period prior to April 1, 2009, on examination the Veteran had, at worst, slight instability of the right knee, as well as flexion limited to 75 degrees and extension limited to 5 degrees. Under Diagnostic Code 5257, slight instability warrants a 10 percent disability rating.  Further, Diagnostic Code 5260 provides that a compensable rating for limitation of flexion requires limitation to 45 degrees, and Diagnostic Code provides a compensable rating for extension limited to 10 degrees; neither of these is the case for the Veteran's right knee disability for the period prior to April 1, 2009.  Even considering the Veteran's documented pain, weakness, and fatigability on repetitive motion, the Board concludes that the Veteran's chondromalacia patella of the right knee was not so disabling as to approximate the level of impairment required for assignment of a compensable rating under the criteria governing addressing limitation of motion.  See 38 CF.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Likewise, instability was no worse than slight.  

Regarding the periods from June 1, 2010, to April 1, 2013, from June 1, 2014, to the present, the Veteran's right knee disability has been rated under Diagnostic Code 5055 for knee replacement.  Under this Diagnostic Code, the Veteran is entitled to a 100 percent rating for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  (This one-year period has already been awarded to the Veteran following each of her surgeries.)  After the one-year period, the Veteran's knee symptoms are to be rated based on residuals of the surgery, with a 30 percent rating being the minimum.  A 60 percent rating is available for chronic residuals consisting of severe painful motion or weakness.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  Id.

As noted above, in April 2009, and in April 2013, the Veteran underwent a total right knee arthroplasty and revision, respectively.  She was assigned a total ratings for the period from April 1, 2009, to June 1, 2010, and from April 1, 2013, to June 1, 2014, following each surgery.  

Upon review of the evidence, the Board finds that the medical evidence does not indicate chronic right knee residuals such as severe painful motion or weakness in the affected extremity or ankylosis so as to warrant a 60 percent rating under Diagnostic Code 5055 for the periods from June 1, 2010, to April 1, 2013, from June 1, 2014, to the present.  In so finding, the Board looks to the findings of the July 2014 VA examiner, who acknowledged the Veteran's complaints of pain and constant swelling in the right knee, as well as limitation of motion, weakness, fatigability, and swelling, but found no ankylosis or impairment of the tibia or fibula.  Range-of-motion testing at that time showed extension to 10 degrees without pain on motion or additional limitations on repetitive motion.  The examiner specifically found the Veteran to experience intermediate degrees of residual weakness, pain or limitation.  The Board finds that the level of symptomatology displayed at the July 2014 VA examination does not amount to the level of severe painful motion or weakness, and no ankylosis or impairment of the tibia or fibula has been shown in the right knee at any time.

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent under Diagnostic Code 5256, 5261, or 5262.  As indicated above, Diagnostic Code 5055 provides that where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  In this case, there has been no evidence of ankylosis; therefore, a rating under 5256 is not appropriate.  In addition, there is no evidence indicating that flexion of the right knee is limited to 30 degrees or more, or that there is impairment of the tibia and fibula.  Therefore, higher ratings are also not warranted under Diagnostic Codes 5261 or 5262.

The Board thus finds that the 30 percent rating appropriately compensates the Veteran for the extent of her functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has been affected by pain and weakness, but the Veteran was still able to accomplish right knee range of motion as noted above.  The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there is no persuasive evidence to support a finding that, at any point from June 1, 2010, to April 1, 2013, or from June 1, 2014, to the present, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 30 percent under any potentially applicable Diagnostic Code.

B.  Right Knee Scar

The Veteran's service-connected right knee scar has been rated as 10 percent disabling under Diagnostic Code 7804, governing scars not of the head, face, or neck.  Under that Diagnostic Code, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.  

Relevant medical evidence consists of a VA examination conducted in July 2014.  Report of that examination reflects that the examiner reviewed the Veteran's claims file and elicited a history from the Veteran as well as conducting a physical examination.  The examiner noted that the Veteran had a scar on her right knee secondary to surgeries she has had to address right knee problems.  She reported that the scar was "desensitized, numb" and had a sensation when touched that was different from the skin surrounding the scar.  On physical examination, the scar was not found to be painful, unstable, or non-linear; the examiner found it to be superficial and measured it to be 19 centimeters in length.  The examiner found that the scar did not cause any limitation of motion of the right knee.  

In this case, the Board notes that the Veteran was found at the July 2014 VA examination to have one scar on the right knee.  Although no pain in the scar was noted on examination, the Veteran reported at her June 2013 hearing before the undersigned Veterans Law Judge that the scar is painful.  Thus, the Board finds that a 10 percent rating is warranted under Diagnostic Code 7804, governing painful scars.  

The Board does not find, however, that a rating higher than 10 percent is warranted for the Veteran's right knee scar.  In this connection, the Board notes that the scar has been found to measure no more than 19 centimeters and to be otherwise asymptomatic, with no underlying soft tissue damage or instability noted.  The scar has been found to be superficial.  Thus, a rating under Diagnostic Code 7801 or 7802 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2014).  Furthermore, the Board has considered ratings under Diagnostic Code 7805, which governs limitation of the part affected.  However, in this case, the July 2014 VA examiner found the scar to have no effect on motion of the right knee.  Further, to the extent that the Veteran experiences limited motion of the knee, she is being separately compensated for a right knee disorder, discussed above.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of limitation of motion of the right knee are evaluated as part of her service-connected chondromalacia patella of the right knee, status-post total knee replacement, to evaluate the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2014).  See id.

The Board has considered the Veteran's and her representative's contentions with regard to her claim for a higher rating for her service-connected right knee scar.  Although the Board does not doubt the sincerity of the Veteran's belief that her right knee scar is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, she simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles she experiences; however, even with consideration of those problems, a rating higher than that already assigned is not warranted under the relevant criteria.

C.  Extra-Schedular Consideration

The Board has considered the Veteran's and her representative's contentions with regard to her claims for higher ratings for her service-connected right knee disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that her disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, she simply is not competent to provide a probative opinion on medical matters such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected right knee disabilities have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that-with the exceptions of the total knee replacement surgeries, for which she has been assigned temporary total evaluations-the Veteran has not been hospitalized due to her service-connected right knee disorders.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims decided herein that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the Director of Compensation Service for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected right knee disability warrants a rating of no more than the 20 percent assigned prior to April 1, 2009, and no more than the 30 percent assigned for subsequent pertinent periods.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2014).  The Board further finds the Veteran's service-connected right knee scar warrants no more than the 10 percent disability rating assigned.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.27, 4.118, Diagnostic Code 7804 (2014).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 20 percent for chondromalacia patella of the right knee prior to April 1, 2009, is denied.

Entitlement to a disability rating higher than 30 percent for chondromalacia patella of the right knee, status-post total knee replacement, from June 1, 2010, to April 1, 2013, is denied.  

Entitlement to a disability rating higher than 30 percent for chondromalacia patella of the right knee, status-post total knee replacement, from to June 1, 2014, is denied.  

Entitlement to a disability rating in excess of 10 percent for right knee scar is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

Relevant evidence consists of records from the Veteran's ongoing treatment with private and VA providers, as well as reports of VA examinations conducted in August 2004, December 2006, June 2009, December 2009, and July 2014.  Reports of treatment the Veteran has received throughout the appellate period reflect that she has continually stated that she has difficulty with standing or sitting for long periods, as well as with driving, and must ambulate with a cane or a scooter.  She reported in May 2004 that she was no longer working but was in college.  The Veteran also testified before Veterans Law Judges in August 2007 and June 2013.  At the August 2007 hearing, the Veteran reported that she was no longer able to work in her profession of retail management because she was unable to stand for the length of time required in that job.  Records further reflect that the Veteran submitted a formal claim for entitlement to a TDIU in December 2013, at which time she stated that she was unable to work due to service-connected disabilities of both her right knee and left knee.  

Report of the August 2004 VA examination reflects that the Veteran reported she was unable to climb stairs due to her right knee disorder.  Similarly, the December 2006 VA examiner noted that the Veteran had to use an assistive device for walking and could not sit or stand for long periods of time.  The June 2009 VA examiner found the effects of the Veteran's right knee disorder on employability to be moderate in nature, and the December 2009 VA examiner did not offer any opinion as to the effect of the Veteran's right knee disorder on her employability or activities of daily living.  The July 2014 VA examination report reflects that the Veteran stated that she was unable to work due both to her knee disabilities and to fibromyalgia.  The examiner offered an opinion that the Veteran's "knee condition would not preclude [her] from being able to obtain or retain employment at this time."  However, although referencing the Veteran's "occupational and educational experience," the examiner did not discuss what that education and work experience was, nor did he offer any rationale beyond the above single sentence as to why, in his opinion, the Veteran continues to be able to work.  Further, it is not clear from his statement that the examiner considered all the Veteran's service-connected disabilities in rendering his decision.  In that connection, the Board notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Thus, the Board finds that additional VA medical opinions are required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  This opinion must specifically discuss the Veteran's education and employment history in evaluating whether the Veteran, either currently or at any point during the appeal period, has been rendered unable to obtain or maintain employment due solely to her service-connected disabilities-chondromalacia patella of the right knee, status-post total knee replacement; chondromalacia patella of the left knee; and right knee scar.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

In view of the foregoing, the case is REMANDED for the following action:

1.  After securing any additional records, the Veteran must be scheduled for examination to determine the impact of all of her service-connected disabilities on employability and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2014).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to the occupational impairments she experiences due to her service-connected disabilities, consistent with her education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  The July 2014 VA examiner's opinion, as well as the Veteran's contentions regarding her inability to work, must be discussed in the context of any negative opinion.  A comprehensive explanation for all opinions expressed must be provided, including a thorough discussion of the Veteran's education and occupational experience as it pertains to her employability.  

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: chondromalacia patella of the right knee, status-post total knee replacement; chondromalacia patella of the left knee; and right knee scar.

2.  The originating agency must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


